BROSKY, Judge,
dissenting:
I respectfully dissent. The majority holds that remand is appropriate here because the trial judge improperly speculated as to appellant’s present husband’s income and that such speculation formed the basis for the order of support entered by the court.
The record shows that appellee’s attorney asked Mrs. Marter where her present husband works, to which she replied that he is self-employed; but that she had no idea of his particular involvement in any of his business matters. She did state, however, that he rents farm land and owns a small tavern and part of an office building. In his opinion, Judge Canuso stated:
It is quite obvious or reasonable to assume that [appellant] is well provided for by her present husband and that together they may well be able to afford the standard of living they exhibit and enjoy.
While this statement might give the impression that Judge Caruso was basing the amount of the support order in part upon appellant’s present husband’s income, the remainder of the opinion dispels this impression:
*245Accordingly, we believed that $120 per week would be fair and adequate for the support of the two children of their ages and circumstances and since the parties were earning about the same amount, we believed that the [appellee] should be responsible for only one-half or $60 per week. (Emphasis added.)
No direct reference to appellant’s present husband’s income appears in the opinion.
It is well settled that a support order imposed upon a father must be consistent with his station in life and customary standard of living, Commonwealth ex rel. Berry v. Berry, 253 Pa. Super. 268, 272, 384 A.2d 1337, 1339 (1978), and may not be punitive or confiscatory. Dena Lynn F. v. Harvey H. F., 278 Pa.Super. 95, 419 A.2d 1374 (1980).
Here, after reviewing all the evidence, the trial judge concluded, based upon appellee’s income, that $60 per week was a fair and reasonable amount to impose upon appellee.
In Commonwealth ex rel. Mainzer v. Audi, 266 Pa.Super. 122, 403 A.2d 124 (1979), appellant-mother appealed from an order increasing appellee-father’s child support obligations, contending in part that the court erred in allowing testimony concerning the earnings of her second husband. We noted that the lower court had concluded in its opinion that the increased amount was all the father could pay. Therefore, we held the testimony concerning the earnings of appellant-mother’s present husband “did not have the effect of lessening the increase in appellee-father’s support obligations.” Id., 266 Pa.Super. at 124, 403 A.2d at 125.
The reasoning of Mainzer is apt in this instance. Here, any speculation by the trial court as to Mrs. Marter’s present husband’s income did not, as the majority implies, form a basis for its decision to order appellee to pay $60 per week for the support of his two children, as opposed to some potentially larger amount. Rather, it seems clear from the record that the trial judge analyzed what it costs to support the two children in question and on that basis, determined that appellee could afford, commensurate with his financial resources and status in life, to pay $60 per week. If the case *246was remanded, in fact, it seems clear that the order would remain the same, since $60 per week appears to be all the appellee can pay.
The order of the court below is fair, reasonable and nonconfiscatory and should be affirmed. There was no abuse of discretion here. Commonwealth ex rel. Berry v. Berry, supra. For these reasons, I dissent.